ORDER

PER CURIAM.
AND NOW, this 31st day of January, 2002, the Petition for Allowance of Appeal is GRANTED, but LIMITED to the following issues:
1. Whether the lower tribunals erred in failing to suppress certain communications obtained in violation of the Pennsylvania Wiretapping and Electronic Surveillance Control Act.
2. Whether the lower tribunals erred in failing to suppress certain communications obtained in violation of the United States Constitution and/or the Pennsylvania Constitution.